DETAILED ACTION
I.	Claims 3 and 13 have been cancelled.II.	Claims 1, 2, 4-12 and 14-20 have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The current application is a continuation of 15/865763, filed 01/09/2018, now U.S. Patent No. 10,664,590 which is a continuation in part of 15/397230, filed 01/03/2017, now U.S. Patent No. 10,586,042 which claims priority from Provisional Application 62274420, filed 01/04/2016 and also claims priority from Provisional Application 62274798, filed 01/05/2016; 15/397230 is a continuation in part of 15278700, filed 09/28/2016 which claims priority from Provisional Application 62235644, filed 10/01/2015 and also claims priority from Provisional Application 62235641, filed 10/01/2015, 15397230 is also a continuation in part of 15/292915, filed 10/13/2016, now U.S. Patent No. 10,223,534 which claims priority from Provisional Application 62241812, filed 10/15/2015.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/04/2020 has been considered by the examiner.
Terminal Disclaimer
The terminal disclaimer filed on 03/22/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of United States Patent No. 10,664,590 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
                    Examiner’s Statement of Reasons for Allowance
Claims 1, 2, 4-12 and 14-20 are allowed over the prior art.
This action is in reply to the Applicant’s correspondence on 01/05/2021.
The following is an Examiner’s statement of reasons for the indication of allowable claimed subject matter.
The amendment to claim 4 gives cause for the previous objection to said claim to be hereby withdrawn.
The filing and approval of the electronic Terminal Disclaimer give cause for the previous Double Patenting rejection to be hereby withdrawn.
As per independent claims 1, 10, 11, and 20, generally, the prior art of record, United States Patent No. US 7379978 B2 to Anderson et al. which shows electronic item management and archival system and method of operating the same; United States Patent Application Publication No. US 20110125894 A1 to Anderson et al. which shows a system and method for intelligent workload management; United States Patent Application Publication No. US 20060230451 A1 to Kramer et al. which shows systems and methods for verifying trust of executable files; and United States Patent Application Publication No. US 20170068676 A1 to Jayachandran et al. which shows layer identification and dependency analysis for management of images, fails to teach alone, italicized claim elements (i.e., claim 1: “scanning contents of the container image to identify programs; determining permissible filesystem actions utilized by each identified program, wherein each permissible filesystem action defines which filesystem resources are accessible for the respective program; generating a security profile for the container image, wherein the generated security profile indicates at least a list of permissible filesystem actions, wherein each permissible filesystem action is an action performed with respect to at least one filesystem resource, wherein the permissible filesystem actions for each identified program include the filesystem actions utilized by the program”; claim 10: “scanning contents of the container image to identify programs; determining permissible filesystem actions utilized by each identified program, wherein each permissible filesystem action defines which filesystem resources are accessible for the respective program; generating a security profile for the container image, wherein the generated security profile indicates at least a list of permissible filesystem actions, wherein each permissible filesystem action is an action performed with respect to at least one filesystem resource, wherein the permissible filesystem actions for each identified program include the filesystem actions utilized by the program”; claim 11: “scan contents of the container image to identify programs; determine permissible filesystem actions utilized by each identified program, wherein each permissible filesystem action defines which filesystem resources are accessible for the respective program; generate a security profile for the container image, wherein the generated security profile indicates at least a list of permissible filesystem actions, wherein each permissible filesystem action is an action performed with respect to at least one filesystem resourcei wherein the permissible filesystem actions for each identified program include the filesystem actions utilized by the program”; claim 20: “generating a security profile for a container image without executing the container image, wherein the container image includes resources utilized to execute a corresponding application container, wherein the generated security profile indicates at least a list of permissible filesystem actions, wherein each permissible filesystem action is an action performed with respect to at least one filesystem resource, wherein each permissible filesystem action defines which filesystem resources are accessible for a respective program identified in contents of the container image; monitoring an operation of a runtime execution of an application container corresponding to the generated security profile; and detecting a violation of the security profile based on the monitored operation”), at the time of the filing of the claimed invention; serving to patently distinguish the invention from said prior art.
Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH L AVERY whose telephone number is (571)272-8627.  The examiner can normally be reached on M-F 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH L AVERY/Primary Examiner, Art Unit 2431